HAYS, Vice Chief Justice.
This matter is before us pursuant to Rule 346 of the Rules of Criminal Procedure, 17 A.R.S., which provides as follows:
“If upon a motion to quash an indictment or information or any count thereof, or if after verdict or finding of guilty but before sentence, any question of law arises which in the opinion of the trial court is so important and doubtful as to require the decision of the supreme court, the trial court may, if the defendant consents, certify the case to the supreme court so far as necessary to present the question of law arising therein, and thereupon all proceedings in the action shall be stayed to await the decision of the supreme court.”
In the instant case, a criminal complaint was filed against the defendant in the City Court of the City of Tucson, Pima County. Prior to the trial, defendant made a written motion to dismiss the complaint on constitutional grounds and such motion was granted by the court and the complaint was dismissed. Thereafter, the State filed an appeal with the Superior Court of Pima County. In the Superior Court, however, a jurisdictional question was raised and subsequently certified to this court under Rule 346, supra.
Rule 346, supra, only authorizes the certification of a question to this court when such question originates in the superior *304court upon indictment or information. The rule does not permit or authorize the certification of a question to the Supreme Court prosecuted by complaint in a justice or police court. The jurisdiction of this court is not extended to questions originating in justice or police court, or cases appealed therefrom to the superior court. State v. Edwards, 57 Ariz. 126, 111 P.2d 1068 (1941).
This matter must be dismissed.
STRUCKMEYER, C. J., and UDALL, LOCKWOOD, and CAMERON, JJ., concur.